 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RBC CAPITAL MARKETS, LLC,
Plaintiff,
ORDER
- against -
19 Civ. 10247 (NRB)
GARCIA HAMILTON & ASSOCIATES, LP,
Defendant.

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

The Court is in receipt of the parties’ letters of December
3, 2019 and December 6, 2019, addressing potential motions in this
action while there is a motion to dismiss pending before the United
States District Court for the Southern District of Texas in a case
involving the same underlying transaction. Upon review of the
parties’ submissions and the docket of the Texas case, it appears
that there are several grounds on which the court in Texas might
decide to dismiss or alternatively transfer the case to this Court.
Further, there is a possibility of the entry of inconsistent
rulings if the parties were to proceed simultaneously in both
cases. Under the circumstances, this case is stayed until the
court in the Southern District of Texas decides the motion

currently pending before it. The parties are directed to keep the

 
Court apprised of the status of the Texas litigation at least every
Sixty (60) days.

SO ORDERED.

  

Dated: New York, New York
December //, 2019

 
   

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

 
